Exhibit 10.1






EPR PROPERTIES
EMPLOYEE SEVERANCE PLAN
(Effective as of May 13, 2015 and amended as of June 1, 2018)
1.
Purpose.

EPR Properties, a Maryland real estate investment trust, hereby adopts the EPR
Properties Employee Severance Pay Plan for eligible employees of the Company,
effective as of May 13, 2015. The Plan is intended to offer severance pay to
eligible employees in the event of certain involuntary terminations of
employment from the Company. The Plan, as a "severance pay arrangement" within
the meaning of Section 3(2)(B)(i) of ERISA is intended to be and shall be
administered and maintained as an unfunded welfare benefit plan under Section
3(1) of ERISA.
2.
Definitions.

As used herein, the terms identified below shall have the meanings indicated:
"Administrator" means the Company; provided however, with respect to any
interpretation or action taken under this Plan and relating to or involving an
Officer of the Company, Administrator means the Committee.
"Board" means the Board of Trustees of the Company.
"Cause" means (a) an Eligible Employee’s willful and continued failure or
refusal to perform his or her duties with the Company (other than as a result of
his or her Disability or incapacity due to mental or physical illness) which is
not remedied in the reasonable good faith determination of the Administrator
within 30 days after Employee’s receipt of written notice from the Administrator
specifying the nature of such failure or refusal, (b) the willful engagement by
an Eligible Employee in misconduct which is materially and demonstrably
injurious to the Company, or (c) an Eligible Employee's indictment of, or plea
of nolo contendere with respect to, a felony, or conviction of, or plea of nolo
contendere with respect to, any other crime involving theft or, in the sole
discretion of the Company, moral turpitude.
"Change in Control" has the meaning ascribed to it in the Equity Plan.
"CIC Period" means the period commencing on the CIC Period Beginning Date and
ending on the CIC Period End Date.
"CIC Period Beginning Date" means the date on which the first occurrence of any
one of the following occurs: (i) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; (iii) a Change in Control has occurred; or (iv) the Board adopts a
resolution to the effect that the CIC Period Beginning Date has occurred.
"CIC Period End Date" means the second anniversary of the consummation of a
Change in Control or, if no Change in Control has occurred, the earlier of (i)
the date the Company makes a public announcement; (y) that it has terminated the
agreement, the consummation of which would have resulted in the occurrence of a
Change in Control; or (z) that the circumstances giving rise to a potential
Change in Control will not result in an actual Change in Control and (ii) the
date the Board declares in good faith that the circumstances giving rise to a
potential Change in Control will not result in an actual Change in Control.
"CIC Protection Period" means (i) the six-month period immediately preceding a
Change in Control and (ii) the period following a Change in Control until the
first anniversary of the Change in Control.
"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
and other guidance promulgated by the Treasury Department and the Internal
Revenue Service thereunder.




--------------------------------------------------------------------------------




"Committee" means the Compensation and Human Capital Committee of the Board.
"Company" means EPR Properties, a Maryland real estate investment trust.
"Disability" means (a) the adjudication of incompetence of the Eligible Employee
or (b) the failure of the Eligible Employee to perform his or her duties with
the Company on a full-time basis for a period of time until the Company’s
long-term disability plan then in place commences payment of benefits as a
result of incapacity due to mental or physical illness which is determined to be
permanent by a physician selected by the Company or its insurers and acceptable
to the Eligible Employee or his or her legal representative, which acceptance
shall not be unreasonably withheld.
"Effective Date" means May 13, 2015.
"Eligible Employee" means any employee of the Company who (a)(i) is an Officer,
or (ii) is not an Officer and has been employed with the Company for a minimum
of 6 months, and (b) has signed and returned to the Company the Acknowledgment
and Acceptance of the Terms and Conditions of the Plan.
“Equity Award Value” means (a) with respect to restricted shares or restricted
share units, the value of the unvested shares representing such award determined
using the closing price of the Company’s shares on the Termination Date, and (b)
with respect to unvested share options, the value of the underlying shares that
may be acquired upon exercise of the options determined using the closing price
of the Company’s shares on the Termination Date, less the aggregate exercise
price for such shares.


"Equity Plan" means the Company's 2007 Equity Incentive Plan, as amended and
restated (or the equity incentive plan most recently approved by the Company's
stockholders and in use by the Company).


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"Good Reason" means any of the following, unless consented to by the Eligible
Employee:
(a)    Solely with respect to an Officer, the assignment to the Officer of
duties materially and adversely inconsistent with Officer's current position;
(b)    A reduction of (i) the Eligible Employee's base compensation, (ii) the
Eligible Employee's eligible bonus opportunity under the Company's annual
incentive program, or (iii) discontinued eligibility for long-term incentive
awards under the Company's long-term incentive plan (which can only occur if
originally eligible for such awards), if the reduction of (i), (ii) or (iii), in
the aggregate, results in a material reduction in the Eligible Employee's total
direct compensation from the Company; provided, however, that a change in
severance benefits resulting from an Eligible Employee being deemed a
Probationary Employee shall not be considered a reduction in the Eligible
Employee’s total direct compensation from the Company; or
(c)    Any requirement that the Eligible Employee be based at any office outside
of a 50-mile radius of his or her or her assigned primary work location with the
Company on the Effective Date, as such assigned primary work location may be
changed with the consent of the Eligible Employee.
Notwithstanding the foregoing, "Good Reason" shall exist only if the Eligible
Employee shall have provided the Administrator with written notice within 90
days of the initial occurrence of any of the foregoing events or conditions
which specifically identifies the circumstances constituting Good Reason
(provided such circumstances are capable of correction), and the Company fails
to eliminate the conditions constituting Good Reason within 30 days after
receipt of written notice of such event or condition from Eligible Employee. The
Eligible Employee's resignation from employment with the Company for Good Reason
must occur within one year following the initial existence of the event or
condition constituting Good Reason.




--------------------------------------------------------------------------------




"Monthly Base Compensation" means one-twelfth (1/12th) of the sum of (i) the
Eligible Employee's annual base salary or wage in effect at the time of a
Qualifying Termination and (ii) the amount of the Eligible Employee's annual
incentive bonus opportunity (not including for this purpose any incentive bonus
opportunity under any Company long-term incentive plan) for the year in which
the Qualifying Termination occurs, assuming an "at target" level of performance.
"Monthly Welfare Compensation" means the amount equal to the Company-paid
portion of the monthly premium cost to cover the Eligible Employee and his or
her eligible dependents, if any, under the Company's health, vision and dental
plans in effect as of the date of the Qualifying Termination. Such amount will
include the Company-paid portion of the cost of the premiums for coverage of the
Eligible Employee's dependents if, and only to the extent that, such dependents
were enrolled in a health, vision or dental plan sponsored by the Company at the
time of the Qualifying Termination.
"Officer" means (i) the Company's President and Chief Executive Officer, (ii)
any Company Executive Vice President, (iii) any Company Senior Vice President or
(iv) the Company's Chief Accounting Officer.
"Person" means any individual, sole proprietorship, corporation, partnership,
joint venture, limited liability company, association, joint stock company,
trust, unincorporated organization, institution, public benefit corporation,
entity or government instrumentality, division, agency, body or department.
“Probationary Employee” means an Eligible Employee who, prior to a Change in
Control received a performance rating of “2” or below, which is the Company’s
“below expectations” level, until such time as the individual receives a
performance rating above a “2.”
"Qualifying CIC Termination" means a Qualifying Termination during the CIC
Protection Period. Notwithstanding the foregoing, an Eligible Employee does not
experience a Qualifying CIC Termination in connection with a Qualifying
Departure.
"Qualifying Departure" means an Eligible Employee's employment with the Company
is terminated solely as a result of or in connection with a sale or other
divestiture by the Company of a division, subsidiary or other business segment
(including, without limitation, by sale of shares of stock or of assets) or
transfer of the Eligible Employee's employment to a subsidiary pursuant to which
the Eligible Employee's employer ceases to be the Company, but the Eligible
Employee was offered continued employment by the acquirer or transferee employer
in such sale or divesture or transfer on terms such that, if accepted by the
Eligible Employee, such continued employment (i) would not materially diminish
the Eligible Employee's authority, duties or responsibilities immediately before
the sale or divesture or transfer of employment; (ii) would not result in the
Eligible Employee working at a location more than fifty (50) miles from Eligible
Employee's current place of employment; or (iii) would not result in a material
reduction in the Eligible Employee's compensation immediately before such sale,
divestiture or transfer of employment; and (iv) would entitle, for a two-year
period immediately following such sale or divesture or transfer, the Eligible
Employee to participate in a severance plan or agreement providing substantially
similar severance rights and benefits as the Eligible Employee was eligible to
receive pursuant to this Plan.
"Qualifying Termination" means the occurrence during the General Term (as
defined in Section 7(c)) of an involuntary termination of an Eligible Employee's
employment with the Company without Cause or with Good Reason and other than as
a result of the Eligible Employee's death. Notwithstanding the foregoing, an
Eligible Employee does not experience a Qualifying Termination in connection
with a Qualifying Departure.
"Specified Employee" means any employee of the Company that the Company
determines is a Specified Employee within the meaning of Section 409A of the
Code.
"Termination Date" means the date on which an Eligible Employee has a
"separation from service," within the meaning of Section 409A of the Code, from
the Company.




--------------------------------------------------------------------------------




3.
Eligibility.



a)Eligible Employees. Only Eligible Employees shall be eligible to receive
benefits under this Plan. Eligible Employee does not include any individual that
the Company does not treat as an employee (including independent contractors and
outsourced employees) for Federal income tax withholding purposes under Code
§3401(a) despite any a binding determination made by a court, the Internal
Revenue Service, the Department of Labor or other regulatory body that the
individual is or should be classified by the Company as a common law employee of
the Company.


b)Qualifying Termination. Subject to the conditions described herein, including,
without limitation, the requirements of Section 6 (Code § 280G potential
carve-back) and 9(a) (Release requirements) of this Plan, the Company will pay
severance benefits pursuant to Section 4 of this Plan to an Eligible Employee
who is eligible to receive severance benefits upon a Qualifying Termination and
who incurs a Qualifying Termination.


c)Qualifying CIC Termination. Subject to the conditions described herein,
including, without limitation, the requirements of Section 6 (Code § 280G
potential carve-back) and 9(a) (Release requirements) of this Plan, the Company
will pay the additional severance benefits (in addition to the severance
benefits provided upon a Qualifying Termination under Section 4) pursuant to
Section 5 of this Plan to an Eligible Employee listed in Section 5(a) upon a
Qualifying CIC Termination.


d)Non-Qualifying Termination. Notwithstanding any other provision of this Plan
to the contrary, nothing in this Plan shall be construed to require the Company
to pay any of the severance benefits under this Plan to an Eligible Employee if
the Eligible Employee terminates employment with the Company under any
circumstances that do not constitute a Qualifying Termination.


4.
Amount and Payment of Benefits upon a Qualifying Termination.

Subject to Sections 6 (Code § 280G potential carve-back) and 9(a) (Release
requirements) of this Plan, an Eligible Employee who incurs a Qualifying
Termination shall be entitled to receive the following severance benefits
described in this Section 4:
a)Payment and Benefits. Unless otherwise provided herein, an Eligible Employee,
other than a Probationary Employee, who incurs a Qualifying Termination shall
receive a severance payment in an amount determined under Appendix A to this
Plan. The severance payment pursuant to this Section 4(a) shall be paid in a
single lump-sum cash payment, less all applicable withholding taxes, within the
sixty (60)-day period following the Eligible Employee's Termination Date.
Notwithstanding any other provision of this Plan, if the Eligible Employee is a
Specified Employee on his or her Termination Date, any portion of the severance
payment under this Section 4(a) which may constitute non-exempt "nonqualified
deferred compensation" subject to Code Section 409A shall be delayed until the
earlier of (i) the first day after six-months following such Termination Date,
as determined by the Company for the avoidance of penalties and/or excise taxes
under Code Section 409A; or (ii) the date the Eligible Employee dies following
such Termination Date.


b)Additional Payment. In addition to the severance payment pursuant to Section
4(a), an Eligible Employee who incurs a Qualifying Termination shall also be
entitled to receive:


(i)
any earned and accrued, but not yet paid, base salary through the Eligible
Employee's Termination Date,



(ii)
a payment in accordance with the Company's vacation policy for all earned and
accrued, but not yet used, credited vacation,

(iii)
a pro rata portion of the annual incentive bonus that the Eligible Employee
would have received under the Company's annual incentive program for the
performance year during which his or her Termination Date occurs if the Eligible
Employee had remained employed through the





--------------------------------------------------------------------------------




end of such performance year and assuming achievement of an "at Target" level of
performance, and


(iv)
a pro rata portion of the long term incentive plan award that the Eligible
Employee would have received under the Company's long term incentive plan for
the performance year during which his or her Termination Date occurs if the
Eligible Employee had remained employed through the end of such performance year
and assuming achievement of an "at Target" level of performance. This amount
will be paid in cash, in lieu of an equity grant.



The pro rata portion of the annual incentive bonus and long term incentive plan
award that the Eligible Employee is entitled to receive under clauses (iii) and
(iv) of Section 4(b) shall be equal to the amounts that the Eligible Employee
would have received if the Eligible Employee had remained employed through the
end of the applicable performance year, divided by three hundred sixty five
(365), multiplied by the number of days between the first day of the performance
year and the Eligible Employee's Termination Date. The severance payment
eligible to be paid pursuant to this Section 4(b), if any, shall be paid in a
single lump-sum cash payment, less all applicable withholding taxes, at the same
time as provided above in Section 4(a) except that any payment made to an
Officer who experiences a Qualifying Termination that is not a Qualifying CIC
Termination under clauses (iii) and (iv) of Section 4(b) shall be paid at the
same time that annual bonus payments and long term incentive plan awards are
paid to other active annual incentive plan and long term incentive plan
participants, and in no event later than the end of the calendar year in which
the level of performance goal achievement is determined and certified by the
Committee.
c)Outplacement Services. The Company shall provide the Eligible Employee with
outplacement counseling services during the period set forth in Appendix A
following the Eligible Employee's Qualifying Termination. The Company shall
select the organization that will provide the outplacement counseling and the
level of services eligible to be provided.


d)Equity Award Vesting. Notwithstanding the terms of any award agreements to the
contrary, whether executed on or before the Effective Date or thereafter, an
Eligible Employee, other than a Probationary Employee, who incurs a Qualifying
Termination shall vest, in any and all previously granted stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares, performance units, deferred cash or any other form of equity awards
issued by the Company and held by the Eligible Employee on his or her
Termination Date (collectively, "Equity Awards"), and all share options shall
become immediately exercisable on the Termination Date and shall remain
exercisable until the earlier of the fifth (5th) anniversary of the Termination
Date or the expiration date of the share option.


e)Probationary Period. Notwithstanding the terms of any award agreements to the
contrary, whether executed on or before the Effective Date or thereafter, a
Probationary Employee who incurs a Qualifying Termination shall not be entitled
to the severance benefits set forth in Section 4(a), but shall receive either
(i) a severance benefit of two (2) times the Monthly Base Compensation and
Monthly Welfare Compensation, plus one (1) times such amounts if the
Probationary Employee has at least a full 12 months of service with the Company,
or (ii) if the Equity Award Value exceeds the amount payable under clause (i),
above, all Equity Awards held by the Probationary Employee shall vest and all
share options shall become immediately exercisable on the Termination Date and
shall remain exercisable until the earlier of the fifth (5th) anniversary of the
Termination Date or the expiration date of the share option. The severance
payment pursuant to this clause (i) of this Section 4(e) shall be paid in a
single lump-sum cash payment, less all applicable withholding taxes, within the
sixty (60) day period following the Probationary Employee's Termination Date.
Notwithstanding any other provision of this Plan, if the Probationary Employee
is a Specified Employee on his or her Termination Date, any portion of the
severance payment under clause (i) of this Section 4(e) which may constitute
non-exempt "nonqualified deferred compensation" subject to Code Section 409A
shall be delayed until the earlier of (x) the first day after six-months
following such Termination Date, as determined by the Company for the avoidance
of penalties and/or excise taxes under Code Section 409A; or (y) the date the
Probationary Employee dies following such Termination Date.




--------------------------------------------------------------------------------






5.
Amount and Payment of Benefits upon a Qualifying CIC Termination.



Subject to Sections 6 (Code § 280G potential carve-back) and 9(a) (Release
requirements) of this Plan, an Eligible Employee who incurs a Qualifying CIC
Termination and is eligible to receive the severance benefits on account
thereof, shall be entitled to receive the additional severance benefits
described in this Section 5 in addition to the severance benefits that the
Eligible Employee is eligible to receive pursuant to Section 4 of this Plan:
a)Eligibility. Only those Officers listed on Appendix B are potentially eligible
for severance benefits under this Section 5.


b)Additional Payment. Unless otherwise provided herein, an Eligible Employee who
incurs a Qualifying CIC Termination and is eligible for severance benefits under
this Section 5 shall receive an additional severance payment (in addition to the
severance payment and benefits under Section 4 upon the Qualifying Termination)
in an amount determined under Appendix B to this Plan. The additional severance
payment pursuant to this Section 5(b) shall be paid in a single lump-sum cash
payment, less all applicable withholding taxes, at the same time the payment is
made to the Eligible Employee under Section 4(a); provided, however, if the
Eligible Employee's Termination occurs during the six-month period immediately
preceding the Change in Control, the additional severance payment under this
Section 5(b) shall be paid within 60 days of the Change in Control.


6.
IRC § 280G: Best Net Protection.



In the event that the severance payments, distributions or benefits to be made
by the Company to or for the benefit of the Eligible Employee (whether paid,
payable, distributed, distributable or provided pursuant to the terms of this
Plan, under some other plan, agreement, or arrangement, or otherwise)
("Payments") (i) constitute "parachute payments" within the meaning of Code
Section 280G and (ii) but for this Section 6 would be subject to the excise tax
imposed by Code Section 4999 (the "Excise Tax"), then the Payments to the
Eligible Employee shall be either: (a) delivered in full, or (b) delivered after
reducing the Payments $1 below the safe harbor limit (as described in Code
Section 280G(b)(2)(A)(ii)) which would result in no portion of the Payments
being subject to the Excise Tax. The choice between (a) and (b) shall depend
upon whichever of the foregoing amounts, taking into account the applicable
federal, state, and local income taxes and the Excise Tax, results in the
receipt by the Eligible Employee, on an after-tax basis, of the greater amount,
notwithstanding that all or some portion of the Payments may be taxable under
Code Section 4999. In the event that the Payments are required to be reduced by
this paragraph, any amount payable pursuant to Sections 4 or 5 shall be reduced,
first by reducing all Payments being made pursuant to Sections 4(a) through (b)
or 5(b) that do not constitute "nonqualified deferred compensation" within the
meaning of Code Section 409A (in the order designated by the Eligible Employee),
second, by reducing all Payments other than those made pursuant to Sections 4(a)
through (b) or 5(b) that do not constitute "nonqualified deferred compensation"
within the meaning of Code Section 409A (in the order designated by the Eligible
Employee), and third, reducing all Payments that constitute "nonqualified
deferred compensation" within the meaning of Code Section 409A, with the latest
of such scheduled payments being reduced first. The Company's accounting firm
shall make all determinations required by this paragraph, and the Company and
the Eligible Employee shall cooperate with each other and the accounting firm
and shall provide necessary information so that the accounting firm may make all
such determinations. The Company shall pay all of the fees of the accounting
firm for services performed by the accounting firm as contemplated in this
Section 6.
7.
Administration/Amendment/Termination.



a)Administrator. The Administrator has the sole discretionary authority to
construe and interpret this Plan and to make any and all determinations related
to administration of this Plan, including all questions of eligibility for
participation and benefits, to the maximum extent permitted by law. The
decisions, actions and interpretations of the Administrator are final and
binding on all parties.




--------------------------------------------------------------------------------






b)Amendment. The Administrator expressly reserves the right to amend this Plan,
in whole or in part, at any time and in any way it determines to be advisable;
provided that if the amendment will become effective during either the General
Term or the CIC Period (as applicable to an Eligible Employee) then in progress
(which, for this purpose, shall not include any renewal terms) and will
materially and adversely affect the rights of any Eligible Employee under the
Plan, the Company must obtain the Eligible Employee's written consent to the
amendment. Notwithstanding the foregoing, any amendment to the definition of
"Change in Control" made to the Equity Plan before a Change in Control has
occurred will not be deemed to adversely affect the rights of any Eligible
Employees. Further, in no event shall a notification to an Eligible Employee
notifying him or her that his or her participation in the Plan will terminate at
the end of the General Term or CIC Period (as applicable) then in progress
constitute an amendment to the Plan requiring such Eligible Employee's prior
written consent.


c)Termination. An Eligible Employee's right under this Plan to receive severance
benefits upon a Qualifying Termination shall commence upon the Effective Date
and shall continue in effect for 180 days from the Effective Date (the "Initial
Term"). The Initial Term shall be automatically extended by one additional day
on each day during the Initial Term until notification is provided to all
Eligible Employees (the Initial Term as extended shall be the "General Term")
that no additional extensions of the Plan will occur and that the Plan is being
discontinued effective as of the last day of the 180-day General Term then in
effect. The Administrator reserves the right to terminate this Plan at any time
by providing written notice to each Eligible Employee at least 180 days prior to
the end of the General Term then in effect that such term will not be extended,
and if such notice is timely given, the Plan will terminate with respect to the
General Term at the end of General Term then in effect. Notwithstanding the
foregoing, in no event may the General Term expire during the CIC Period during
which the Plan shall continue in full force. If notice is provided to Eligible
Employees during a General Term and during a CIC Period that the Plan is being
terminated, the Plan shall terminate on the later of the end of the General Term
or the last day of the CIC Period. If notice is provided to Eligible Employees
during a General Term that the Plan is being terminated, but the last day of
such General Term falls during a CIC Period (i.e., notice of Plan termination is
provided before the commencement of a CIC Period), the Plan shall terminate on
the later of the last day of the General Term or the CIC Period. A proper
termination of this Plan automatically shall effect a termination of all the
Eligible Employees’ rights and benefits hereunder without further action or
notice; provided, however, no termination shall reduce or terminate any Eligible
Employee’s right to receive, or continue to receive, any benefits that became
payable in respect of a Qualifying Termination that occurred prior to the date
of such termination.


8.
Claims for Benefits.



a)Initial Claims. In order to file a claim to receive benefits under the Plan,
the Eligible Employee or his or her authorized representative must submit a
written claim for benefits under the Plan within 60 days after the Eligible
Employee's termination of employment. Claims should be addressed and sent to:


Vice President - Human Resources and Administration
EPR Properties
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
(the "Claims Administrator")


If the Eligible Employee's claim is denied, in whole or in part, the Eligible
Employee will be furnished with written notice of the denial within 90 days
after the Claims Administrator's receipt of the Eligible Employee's written
claim, unless special circumstances require an extension of time for processing
the claim, in which case a period not to exceed 180 days will apply. If such an
extension of time is required, written notice of the extension will be furnished
to the Eligible Employee before the termination of the initial 90 day period and
will describe the special circumstances requiring the extension, and the date on
which a decision




--------------------------------------------------------------------------------




is expected to be rendered. Written notice of the denial of the Eligible
Employee's claim will contain the following information:
i.
the specific reason or reasons for the denial of the Eligible Employee's claim;



ii.
references to the specific Plan provisions on which the denial of the Eligible
Employee's claim was based;



iii.
a description of any additional information or material required by the Claims
Administrator to reconsider the Eligible Employee's claim (to the extent
applicable) and an explanation of why such material or information is necessary;
and



iv.
a description of the Plan's review procedure and time limits applicable to such
procedures, including a statement of the Eligible Employee's right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.



b)Appeal of Denied Claims. If the Eligible Employee's claim is denied and he or
she wishes to submit a request for a review of the denied claim, the Eligible
Employee or his or her authorized representative must follow the procedures
described below:


i.
Upon receipt of the denied claim, the Eligible Employee (or his or her
authorized representative) may file a request for review of the claim in writing
with the Claims Administrator. This request for review must be filed no later
than 60 days after the Eligible Employee has received written notification of
the denial.



ii.
The Eligible Employee has the right to submit in writing to the Claims
Administrator any comments, documents, records or other information relating to
his or her claim for benefits.



iii.
The Eligible Employee has the right to be provided with, upon request and free
of charge, reasonable access to and copies of all pertinent documents, records
and other information that is relevant to his or her claim for benefits.



iv.
The review of the denied claim will take into account all comments, documents,
records and other information that the Eligible Employee submitted relating to
his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.



c)Claims Administrator's Response to Appeal. The Claims Administrator will
provide the Eligible Employee with written notice of its decision within 60 days
after the Claims Administrator's receipt of the Eligible Employee's written
claim for review. There may be special circumstances which require an extension
of this 60-day period. In any such case, the Claims Administrator will notify
the Eligible Employee in writing within the 60 day period, and the final
decision will be made no later than 120 days after the Claims Administrator's
receipt of the Eligible Employee's written claim for review. The Claims
Administrator's decision on the Eligible Employee's claim for review will be
communicated to the Eligible Employee in writing and, if denied, will clearly
state:


i.
the specific reason or reasons for the denial of the Eligible Employee's claim;



ii.
reference to the specific Plan provisions on which the denial of the Eligible
Employee's claim is based;







--------------------------------------------------------------------------------




iii.
a statement that the Eligible Employee is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and



iv.
a statement describing the Eligible Employee's right to bring an action under
Section 502(a) of ERISA.



d)Deadline to File Claim. To be considered timely under these claims procedures,
a claim must be filed under Sections 8(a) within 60 days following the Eligible
Employee's termination of employment.


e)Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes: (i) no claimant shall be permitted to
commence any legal action to recover benefits or to enforce or clarify rights
under the Plan under Section 502 or Section 510 of ERISA or under any other
provision of law, whether or not statutory, until these claims procedures have
been exhausted in their entirety; and (ii) in any such legal action, all
explicit and all implicit determinations by the Claims Administrator (including,
but not limited to, determinations as to whether the claim, or a request for a
review of a denied claim, was timely filed) shall be afforded the maximum
deference permitted by law.


f)Deadline to File Action. No legal action to recover benefits under this Plan
or to enforce or clarify rights under the Plan under Section 502 or Section 510
of ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum before the earlier of: (i) 18 months
after the claimant knew or reasonably should have known of the principal facts
on which the claim is based; or (ii) six months after the claimant has exhausted
the claims procedure under this Plan. Knowledge of all facts that the claimant
knew or reasonably should have known shall be imputed to every claimant who is
or claims to be a Beneficiary of an Eligible Employee or otherwise claims to
derive an entitlement by reference to the Eligible Employee for the purpose of
applying the previously-specified periods.


g)Plan Claims Administrator Discretion; Court Review. The Claims Administrator
and all persons determining or reviewing claims have full discretion to
determine benefit claims under this Plan. Any interpretation, determination or
other action of such persons shall be subject to review only if it is arbitrary
or capricious or otherwise an abuse of discretion. Any review of a final
decision or action of the persons reviewing a claim shall be based only on such
evidence presented to or considered by such persons at the time they made the
decision that is the subject of review.


h)Arbitration. Subject to Section 8(e), any dispute, claim or controversy
arising out of or relating to this Agreement, including, without limitation, any
dispute, claim or controversy concerning the validity, enforceability, breach or
termination hereof, if not resolved by the parties, shall be finally settled by
arbitration in accordance with the then-prevailing Employment Arbitration Rules
of the American Arbitration Association (“AAA”), as modified herein (“Rules”).
There shall be one arbitrator who shall be jointly selected by the parties. If
the parties have not jointly agreed upon an arbitrator within twenty (20)
calendar days of respondent’s receipt of claimant’s notice of intention to
arbitrate, either party may request the AAA to furnish the parties with a list
of names from which the parties shall jointly select an arbitrator. If the
parties have not agreed upon an arbitrator within ten (10) calendar days of the
transmittal date of such list, then each party shall have an additional five (5)
calendar days in which to strike any names objected to, number the remaining
names in order of preference, and return the list to the AAA, which shall then
select an arbitrator in accordance with Rule 13 of the Rules. The place of
arbitration shall be Kansas City, Missouri. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. §§ 1-16. Judgment upon the award of the
arbitrator may be entered in any court of competent jurisdiction. Eligible
Employee shall pay AAA’s employee filing fee for disputes arising out of
employer-promulgated plans provided by the Rules (not to exceed the amount of
the filing fee for a civil action filed in the Circuit Court of Jackson County,
Missouri), but Company shall be solely responsible for paying all other AAA and
arbitrator fees. Notwithstanding the arbitration procedures set forth herein,
either




--------------------------------------------------------------------------------




party may, in its sole discretion, seek and obtain an injunction restraining the
other party hereto from breaching or enforcing the provisions of Appendix C of
this Agreement.


9.
Miscellaneous Provisions.



a)Release. In consideration of the covenants under this Plan and as a condition
precedent to receiving any payments under this Plan, an Eligible Employee or the
Eligible Employee's Beneficiary (as defined in paragraph (c) of this Section 9)
shall (i) execute and deliver to the Company a release of all claims in such
form as requested by the Company within twenty-two (22) days following the
Eligible Employee's Termination Date (or any such longer period if required by
applicable law and communicated to the Eligible Employee) and (ii) not revoke
the release during the seven (7) day period following the date that the Eligible
Employee executed the release. The Company shall supply a form of such release
to the Eligible Employee no later than the Termination Date. Such release will
include the restrictive covenants described in Appendix C, each of which will
apply during the Eligible Employee's employment and for a period of time after
the termination of the Eligible Employee's employment as described therein.


b)Waiver. The failure of the Company to enforce at any time any of the
provisions of this Plan, or to require at any time performance of any of the
provisions of this Plan, shall in no way be construed to be a waiver of these
provisions, nor in any way to affect the validity of this Plan or any part
thereof, or the right of the Company thereafter to enforce every provision.


c)Benefits Not Transferable. Except as may be required by law, no benefit
eligible to be payable under this Plan to any Eligible Employee shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to alienate, sell, transfer, assign,
pledge, encumber or charge all or any part of the benefit shall be void;
provided, however, that if a terminated Eligible Employee dies before the end of
the period over which such Eligible Employee is entitled to receive severance
benefits under this Plan, the severance benefits payable hereunder shall be paid
to the estate of such Eligible Employee or to the Person who acquired the rights
to such benefits by bequest or inheritance (the "Beneficiary"), provided such
Beneficiary satisfies the release requirements in Section 9(a). Except as may be
provided by law, no benefit shall in any manner be subject to the debts,
contracts, liabilities, engagements or torts of any Eligible Employee, nor shall
it be subject to attachment or legal process for, or against, the Eligible
Employee and the same shall not be recognized under this Plan.


d)Successors of the Company. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term "Company," as used in this Plan, shall mean the
Company as heretofore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.


e)No Contract of Employment. The definitions and criteria set forth herein are
solely for the purpose of defining Plan eligibility. No legal rights to
employment are created or implied by this Plan, nor are any conditions or
restrictions hereby placed on termination of employment. Unless the employee has
a written employment agreement binding on the Company that provides otherwise,
employment with the Company is employment-at-will. As such, termination of
employment may be initiated by the Eligible Employee or by the Company at any
time for any reason that is not unlawful, with or without Cause.


f)Governing Law. To the extent not pre-empted by federal law, this Plan shall be
construed, administered and governed in accordance with and governed by the laws
of the State of Missouri, without regard to any conflict of law principles.
Subject to Section 8(h), any action concerning this Plan shall be brought in a
court




--------------------------------------------------------------------------------




of competent jurisdiction in Jackson County, Missouri, and each party consents
to the venue and jurisdiction of such court.


g)Entire Plan. This Plan constitutes the Company's entire employee severance
plan for the Eligible Employees and, except as provided in Section 9(h) and
Section 10 of this Plan, supersedes any and all previous representations,
understandings and plans with respect to general severance for the Eligible
Employees, and any such representations, understandings and plans with respect
to Eligible Employee severance are hereby canceled and terminated in all
respects.


h)Severability and Interpretation. Whenever possible, each provision of this
Plan and any portion hereof shall be interpreted in such a manner as to be
effective and valid under applicable law, rules and regulations. If any covenant
or other provision of this Plan (or portion thereof) shall be held to be
invalid, illegal, or incapable of being enforced, by reason of any rule of law,
rule, regulation, administrative order, judicial decision or public policy, all
other conditions and provisions of this Plan shall, nevertheless, remain in full
force and effect, and no covenant or provision shall be deemed dependent upon
any other covenant or provision (or portion) unless so expressed herein. The
parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portion of this Plan to the minimum
extent necessary so as to render the same enforceable in accordance with the
intent herein expressed.


i)No Mitigation Required. Except as required by law or any other agreement with
the Company, the Eligible Employee shall not be required to mitigate the amount
provided for in Sections 4 or 5 of this Plan by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in
Section 4 of this Plan be reduced by any compensation earned by the Eligible
Employee as the result of employment by another employer after the date of
termination, or otherwise.


j)Validity. If any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.


k)Captions and Titles. Captions and titles have been used in this Plan only for
convenience, and in no way define, limit or describe the meaning of this Plan or
any part thereof.


l)Section 409A Savings Clause. This Plan is intended to comply with the
provisions of Section 409A of the Code, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements and in-kind
distributions, and shall be administered and interpreted in accordance with such
intent. Without limiting the generality of the foregoing, any term or provision
that is determined by the Administrator to have an ambiguous definition shall be
interpreted, to the extent reasonable, to comply with Section 409A of the Code.
Any reference in this Plan to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A of the Code. Each payment under this Plan shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may an
Eligible Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Plan. All reimbursements and in-kind benefits,
including any taxable health, dental and vision benefits provided under this
Plan that constitute deferred compensation within the meaning of Section 409A of
the Code shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Plan be made later than the end
of the calendar year next following the calendar year in which the applicable
fees and expenses were incurred, provided that the Eligible Employee shall have
submitted an invoice for such fees and expenses at least ten (10) days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred; (ii) the amount of in-kind benefits that the Company
is obligated to pay or provide in any given calendar year (other than medical
reimbursements described in Treas. Reg. Section 1.409A-3(i)(1)(iv)(B)) shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; (iii) the Eligible Employee's right to have the Company
pay or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company's




--------------------------------------------------------------------------------




obligations to make such reimbursements or to provide such in-kind benefits
apply later than the end of the third year following the year in which the
Eligible Employee's Termination Date occurred.


10.
No Duplication of Benefits.



Notwithstanding the foregoing, any benefits received by an Eligible Employee
pursuant to this Plan shall be in lieu of any general severance policy or other
change in control severance plan maintained by the Company except to the extent
any such substitution in severance benefits or payment timing would result in a
violation of Code Section 409A.




--------------------------------------------------------------------------------






Appendix A


Amount of Benefits Upon Qualifying Termination


Position / Salary Level
Amount of Severance Benefit Payment
Maximum
Outplacement Assistance
Officer
24 times Monthly Base Compensation; plus
18 times Monthly Welfare Compensation
24 times Monthly Base Compensation; plus
18 times Monthly Welfare Compensation
12 months of assistance
Non-Officer with annual Base Salary equal to or in excess of $135,000
9 times Monthly Base Compensation and Monthly Welfare Compensation; plus
2 times Monthly Base Compensation and Monthly Welfare Compensation for each full
12 months of service Eligible Employee has with Company
18 times Monthly Base Compensation; plus
18 times Monthly Welfare Compensation
9 months of assistance
Non-Officer with annual Base Salary equal to or in excess of $64,000 and less
than $135,000
6 times Monthly Base Compensation and Monthly Welfare Compensation; plus
1.5 times Monthly Base Compensation and Monthly Welfare Compensation for each
full 12 months of service Eligible Employee has with Company
15 times Monthly Base Compensation; plus
15 times Monthly Welfare Compensation
6 months of assistance
Non-Officer with annual Base Salary less than $64,000
2 times Monthly Base Compensation and Monthly Welfare Compensation; plus
1 times Monthly Base Compensation and Monthly Welfare Compensation for each full
12 months of service Eligible Employee has with Company
12 times Monthly Base Compensation; plus
12 times Monthly Welfare Compensation
3 months of assistance







--------------------------------------------------------------------------------








Appendix B


Amount of Additional Benefits Upon CIC Qualifying Termination




Position / Salary Level
Amount of Additional Severance Benefit Payment
Officer: President and CEO
12 times Monthly Base Compensation
Officer:
Executive Vice President: CFO
6 times Monthly Base Compensation







--------------------------------------------------------------------------------






Appendix C
Restrictive Covenants Under the EPR Properties Employee Severance Plan
As consideration for being eligible to participate in the Plan and potentially
receive the payments and benefits thereunder in connection with a Qualifying
Termination, Eligible Employees are, commencing on the later of the Effective
Date or the Eligible Employee's date of hire with the Company, subject to all of
the restrictive covenants set forth in this Appendix C, all of which shall apply
during the Eligible Employee's employment and for that period of time thereafter
(as described below and which will also be contained in the release agreement)
pursuant to the terms of Section 9(a) (Release requirements) of the Plan.
Subject to the conditions and limitations of the Plan, an Eligible Employee who
experiences a Qualifying Termination shall be entitled to receive severance
benefits as set forth in Section 4 (and, potentially, Section 5 of the Plan),
only if the Eligible Employee executes a comprehensive release agreement and
waiver of claims against the Company, its affiliates and certain other released
parties as set forth in the release provided by the Company. All capitalized
terms used herein and not otherwise defined shall have the definitions ascribed
to them in the Plan.
C.1.    Noncompetition and Nonsolicitation
(a)    Restrictions. While employed with the Company and during that period of
months following the Eligible Employee's Termination Date equal to one-half
(1/2) of applicable multiple of Monthly Base Compensation the Eligible Employee
is receiving as severance pay under Section 4(a) and, if applicable, Section
5(b), (e.g., if the Eligible Employee's severance pay is 18 times Monthly Base
Compensation, for 9 months after the Eligible Employee's Termination Date)
Employee shall not, directly or indirectly, unless for the Company or its
affiliates or otherwise with the express written consent of the Company:
(i)    with respect to everyone not labeled as a Specified Individual, own or
have any interest in, or act as an officer, director, partner, member, manager,
principal, employee, agent, representative, consultant, independent contractor
or other capacity of or for, or in any way assist, any Competitive Enterprise
within the Restricted Area, whether paid or unpaid;
(ii)    with respect to Specified Individuals, own or have any interest in, or
act as an officer, director, partner, member, manager, principal, employee,
agent, representative, consultant, independent contractor or other capacity of
or for, or in any way assist, any Specified Business within the entire United
States, whether paid or unpaid;
(ii)    divert or attempt to divert clients, customers or accounts of the
Company or of its affiliates (whether or not the applicable parties have done
business with the Company or any of its affiliates once or more than once),
regardless of their location; or
(iii)    induce, attempt to induce, hire or employ (on behalf Eligible Employee
or any other person or entity) any employee of the Company who has been employed
or otherwise retained by the Company at any time during the twelve months
immediately preceding such action by such Eligible Employee to leave the employ
of the Company or in any way interfere with the relationship between the Company
and any employee.
(b)    Definitions.
(i)    "Restricted Area" means, for any Eligible Employee other than an Officer
or a Specified Individual, 100 miles of the Eligible Employee's assigned primary
work location and, for any Officer or Specified Individual, the entire United
States.
(ii)    “Competitive Enterprise” means any business that is primarily engaged in
the business of owning, developing, acquiring and financing real estate and
related improvements operated for the same




--------------------------------------------------------------------------------




purpose as the properties owned or financed by the Company as of the Effective
Date or at any time in the future up to the Termination Date, excluding any
business that is in the primary business of operating such properties, such as
movie exhibition, ski operations or entertainment retail center operations.
(iii)    “Specified Individuals” means the Vice President - Entertainment/Retail
Investments, Vice President - Recreation Investments, Vice Presidents -
Education Investment Group and Eligible Employees from time to time identified
as Specified Individuals by the Chief Executive Officer of the Company.
(iv)    “Specified Business” means, with respect to any Specified Individual,
any business that is primarily engaged in the business of owning, developing,
acquiring and financing real estate and related improvements operated for the
same purpose as the properties owned or financed by the Company as of the
Effective Date or at any time in the future up to the Termination Date, but only
to the extent such properties owned or financed by the Company are in the
investment area (i.e., currently Entertainment, Education and Recreation) in
which the Specified Individual is or has been significantly engaged prior to the
Termination Date, excluding any business that is in the primary business of
operating such properties, such as movie exhibition, ski operations or
entertainment retail center operations.
C.2.    Ownership and Confidentiality of Proprietary Information
The Eligible Employee shall retain in confidence and shall not disclose to any
party (other than officers, trustees or representatives of the Company as
required for the conduct of the Company's business), nor use for any purpose
(other than in the performance of his or her duties hereunder) any confidential
or proprietary information of or with respect to the Company, its business,
financial condition or performance, existing or potential properties, existing
or potential transactions, negotiations, relationships, plans, strategies,
projections, existing or potential tenants or any other information of a
confidential or proprietary nature, whether in written, oral or electronic
format and whether disclosed prior to or after the date of this Agreement
("Confidential Information"). Notwithstanding the foregoing, Confidential
Information shall not include (i) information which is publicly disclosed or
otherwise generally available through no fault of the Eligible Employee, or (ii)
information required to be disclosed by the Eligible Employee or the Company
under the federal securities laws and regulations or any subpoena or order of a
court or governmental agency.
C.3.    Other Agreements.
The Eligible Employee hereby represents that the Eligible Employee's employment
with Company will not breach the terms of any agreement with any previous
employer or other third party including, without limitation, any requirement to
refrain from directly or indirectly competing with the business or soliciting
the customers of such previous employer or any other party. The Eligible
Employee further represents that the Eligible Employee's performance as an
employee of Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by the Eligible
Employee in confidence or in trust before the Eligible Employee's employment
with Company. The Eligible Employee agrees not to disclose to Company or induce
Company to use any confidential proprietary information or material belonging to
any previous employers or others.
C.4.    Remedies.
The Eligible Employee acknowledges that any breach of the covenants in this
Appendix C would cause irreparable injury to the Company which would not be
fully compensable in damages. Accordingly, and subject to the provisions of
Section 8(h) of this Agreement, the Company shall be entitled to injunctive or
specific relief from a court of competent jurisdiction against any breach or
threatened breach by Employee, his or her agents or persons acting through him,
of the covenants in this Appendix C without the necessity of posting bond or
proving lack of an adequate remedy at law, and without limitation of other
remedies that may be available to the Company at law or in equity.




--------------------------------------------------------------------------------






EPR PROPERTIES EMPLOYEE SEVERANCE PLAN


ACKNOWLEDGMENT AND ACCEPTANCE OF
THE TERMS AND CONDITIONS OF THE PLAN


EPR Properties (the "Company") has established the EPR Properties Employee
Severance Plan (the "Plan"). The Plan provides severance payments and benefits
to certain Eligible Employees in the event of a Qualifying Termination (and,
potentially, a Qualifying CIC Termination) (as defined in the Plan). You are
eligible to participate in the Plan.


By the signatures below of the representative of the Company and the Eligible
Employee named herein, the Company and the Eligible Employee agree that the
Company hereby designates the Eligible Employee as eligible to participate in
the Plan, and the Eligible Employee hereby acknowledges and accepts such
participation, subject to the terms and conditions of the Plan, and agrees to
the terms of the Plan, which is attached hereto and made a part hereof.


Name of Eligible Employee: «FirstName» «LastName»
Date of Eligibility and Participation: «Date»


At Will Employment. Nothing in this Acknowledgment and Acceptance or in the Plan
confers upon the Eligible Employee any right to continue in employment for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company or of the Eligible Employee, which rights are hereby
expressly reserved by each, to terminate the Eligible Employee's employment at
any time for any reason.


Immediate Application of Restricted Covenants. Employee acknowledges and agrees
that the Restricted Covenants set forth in Appendix C to the Plan are
immediately applicable to the Eligible Employee and in effect at all times
during the Eligible Employee's employment with the Company and for that period
of time following the Eligible Employee's termination of the employment with the
Company as described in Appendix C.


Amendment and Termination of Plan. The Company reserves the right, on a
case-by-case basis or on a general basis, to amend the Plan in accordance with
Section 7(b) and Section 7(c). No amendment or termination shall eliminate or
reduce any benefit with respect to any Eligible Employee who experiences a
Qualifying Termination or Qualifying CIC Termination that occurs on or before
such amendment or termination becomes effective.


o
Check here, if the Eligible Employee is a Specified Individual under the Plan.





Eligible Employee:
 
EPR Properties
By:________________________
 
By:____________________
Name:_____________________
 
Name:__________________
 
 
Title:___________________





Attachment:
EPR Properties Employee Severance Plan




